Citation Nr: 1646242	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for left ear otitis externa. 

3.   Entitlement to service connection for a back condition.

4.   Entitlement to service connection for a left hand condition, claimed as laceration of left hand.

5.   Entitlement to service connection for a finger condition, left hand, claimed aslaceration of the left fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and R.N.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from February 1977 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Cleveland, Ohio, respectively.  The Cleveland RO has jurisdiction over the Veteran's claims.

The Veteran testified at a hearing conducted in July 2016 by the undersigned.  A transcript of the hearing is associated with the claims file.

At the outset, the Board notes that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  In this case, service treatment records concerning the Veteran's ears were added to the record after a June 1993 rating decision, which denied entitlement to service connection for bilateral hearing loss and left ear otitis externa.  These were in existence at the time of the June 1993 rating decision, and therefore, these additional service records received require reconsideration of the Veteran's claims for service connection for right and left ear hearing loss as well as left ear otitis externa.  Analysis of the claims in light of 38 C.F.R. § 3.156(a) is unnecessary.  As the AOJ has reconsidered these claims in a May 2008 rating decision, the Veteran perfected her appeal as to these claims, and a statement of the case (SOC) and supplemental SOC (SSOC) was issued in February 2010 and January 2016 respectively, these issues are properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing the Veteran testified that she was receiving regular VA treatment for her claimed disabilities and had undergone a recent hearing examination.  The most recent VA treatment records of record are dated in 2015.  VA has a duty to obtain the current treatment records.  38 U.S.C.A. § 5103(c) (West 2014).

The Veteran also testified that during service she had prolonged treatment at the Portsmouth Naval Hospital for her finger and back injuries.  She did not respond to an earlier request by the RO that she authorize it to obtain service treatment records from that facility and from the Jacksonville Naval Medical Center;; but it appears that an authorization would not be necessary to request service treatment records.  See M-21

The Veteran was afforded a VA examination to evaluate her hearing loss claims but it does not appear that the examiners considered theories of delayed onset hearing loss or recent research suggesting the possibility of delayed onset hearing loss.  The most recent examiner found that the Veteran had not experienced significant in service noise exposure; but she testified that she had significant exposure as a result of being near flight lines when stationed at Navy facilities in Guantanamo, Cuba and Norfolk, Virginia.  

The Veteran testified that she had a significant back injury in service and had continued to experience back disability since.  

Accordingly, this appeal is REMANDED for the following:

1.  Obtain the Veteran's VA treatment records for the period since December 30, 2015.

2.  Obtain records of the Veteran's treatment during service at the Portsmouth and Jacksonville Naval Medical Centers.  She has reported in-patient and outpatient treatment at those facilities with specific treatment at Portsmouth in the winter of 1978.

3.  Efforts to obtain records in Federal custody must continue until they are obtained or it is reasonably certain they do not exist or that further efforts would be futile.

After obtaining available records, undertake the following:

4.  Ask the examiner who provided the December 2015 audiology examination to review the record and consider the Veteran's testimony as to in-service noise exposure from being close to flight lines for prolonged periods.  

The examiner should opine whether the current left ear hearing loss (and right ear hearing loss if a current loss is shown in the record) is at least as likely as not related to the reported in-service noise exposure.  The examiner should discuss current research regarding the possibility of delayed onset hearing loss following noise exposure.  

The examiner should also consider the Veteran's testimony that she had ear infections in service and determine whether she has any current residuals of in-service ear infections, including hearing loss.

The examiner should provide reasons for all opinions.  If the examiner is not available, another VA examiner may review the claims file and provide the needed opinions.

5.  Afford the Veteran a VA examination to determine whether she, at least as likely as not, has a current back disability that was caused by the reported back injury in service.  

The examiner should opine whether the Veteran's reports of an in-service back injury and ongoing symptoms would; if accepted; be sufficient to show a link between a current back disability and the injury in service.  The examiner should also opine whether there are medical reasons for rejecting the Veteran's testimony.  The absence of supporting clinical records would not, by itself, be a legally sufficient reason to reject the Veteran's reports, unless the existence of such records would be medically expected.

6.  If additional service treatment records are received pertaining to left hand or finger injuries, ask the examiner who provided the November 2010 VA examination to review the records and clarify whether the Veteran has any current disability as the result of an in-service injury.  If the examiner is not available another VA examiner may provide the opinion.

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





